Action by a policyholder to enjoin the defendant insurance company from expending money for the conduct of radio programs, and for other relief. The complaint was dismissed on the defendant’s motion, which was made on the grounds that the plaintiff did not have legal capacity to sue, and that the complaint did not state facts sufficient to constitute a cause of action. Judgment unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ. [172 Misc. 202.]